BODINE, District Judge.
The bills in the above-entitled matters will be dismissed. Such actions are barred by section 3224 of the Revised Statutes of the United States (Comp. St. § 5947).
Assuming, however, that there is anything in the contention of the complainants that the collector has acted outside the scope of his authority in assessing the taxes in question, as was stated by Mr. Chief Justice Taft in Graham v. Du Pont, 262 U. S. 234, 43 Sup. Ct. 567, 67 L. Ed. -, May 21, 1923:
“It is certain that by tbe amendments to section 252 and section 3226, Rev. Stats., by the Act of March 4,1923, c. 276, 42 Stat. 1504 (Public No. 527), the complainant is given the right now to pay the tax, and sue to recover it back.”
Since the .complainants have an adequate remedy at law, the bill's in equity will not lie.